 

 

 

 

  

DISTRICT OF NEVADA

Case number it known)

 

~ United States Bankruptcy Courtforthe, = —

 

 

 

 

Chapter you are filing under:

@ Chapter 7

0) Chapter 14
C] Chapter 12
C) Chapter 13

1 Check if this is an
amended filing

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

127

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report Information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in

all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer

every question.
Identify Yourself

1. Your full name

Write the name that is on
your government-issued
picture identification (for
example, your driver's
license or passport).

Bring your picture
identification to your
meeting with the trustee.

 

About Debtor 1:

YELAINE

 

First name

A
Middle name

FRIMAN-ARIAS

 

About Debtor 2 (Spouse Only in a Joint Case):

 

First name

 

Middle name

 

Last name and Suffix (Sr., Jr., Ul, 1)

 

2. Allother names you have
used in the last 8 years

Include your married or
maiden names.

 

 

3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
Identification number
{ITIN)

XXX-KxX-4479

Last name and Suffix (Sr., Jr., ll, IB

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1
 

 

 

 

 

 

‘Debtort—YELAINE-A Fi

 

= Case number (if knoe

 

 

ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Any business names and
Employer Identification
Numbers (EIN) you have ‘MM! | have not used any business name or EINs. 01 | have not used any business name or EINs.
used in the last 8 years
Include trade names and Business name(s) - Business name(s)
doing business as names
EINS = EINs
5. Where you live If Debtor 2 lives at a different address:
2019 ANTELOPE WAY
Las Vegas, NV 89145
Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Clark =
County County
lf your mailing address is different from the one If Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any in here. Note that the court will send any notices to this
notices to you at this mailing address. mailing address.
“Number, P.O. Box, Street, City, State & ZIP Code Number, P.O. Box, Streat, City, State & ZIP Code
6. Why you are choosing Check ane: Check one:

this district to file for
bankruptcy

HM Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O {have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

O Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

Os have another reason.
Explain, (See 28 U.S.C. § 1408.)

 

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
   
 
 
 

 

 

 

 
 

 

 

 

 

 

 

Migrant SiS 13-16-37 —Page-3-0

Case numberitkrewn) —

 

oo eee

==Debtor+ —YELAINE A-FRIMAN:

 

 

 

Ea Tell.the Gourt About Your Bankruptcy.Case—————

7. The chapter of the Cheek one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptey
Bankruptcy Code you are (Form 2070)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
Hl Chapter 7

O Chapter 14
OF Chapter 12
O Chapter 13

 

 

 

8. How you willpay the fee | will pay the entire fee when | file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

| need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

9. Have you filed for | No.
bankruptcy within the
last 8 years? C) Yes.
District When Case number
District When _ Case number
District When __ Case number
10. Are any bankruptcy Bo
cases pending or being
filed byaspouse whois [ Yes,
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor _ Relationship to you
District When Case number, if known _
Debtor ____ Relationship to you
District When Gase number, if known
11. Do you rent your Bno Go to line 12.
residence? :
O Yes. Has your landlord obtained an eviction judgment against you?

oO No. Go to line 12.

oO Yes. Fill out Mnitial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
    

 

 

 

    

   

 

tered-tO/2879 1346-37 Page 4061 ——

 

~ Debtor-1-—YELAINE-A FRIMAN-ARIAS=——
es

    

 

 

SST Casemumber- wine)

 

-Report-About Any Businesses-You Own.as-a Sole Proprietor— ——————____— =~ = ——= =

 

12. Are you a sole proprietor

13.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC,

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

B no. Go to Part 4.

OO Yes. Name and location of business

 

“Name of business, if any

 

Number, Street, City, State & ZIP Code

Cheek the appropriate box fo describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C, § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

OoOoo0og

 

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtar?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

ff you are filing under Chapter 11, the court must know whether you are a small business debtor so thal it can set appropriate
deadlines. \f you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 17 U.S.C, 1116(1)(B).

o No. | am not filing under Chapter 11.

OO No. | am filing under Chapter 11, but ! am NOT a small business debtor according to the definition in the Bankruptcy
Code.

OO Yes. (am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or 4 building that-needs
urgent repairs?

Official Farm 101

 

a No.

OO Yes.
What is the hazard?

 

If inmediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

  

 
 

 

EEE &xptain Your Efforts to Receive-a-Briefing About-Gredit Gcunseling

 

 

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
80, YOU are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Bebtore— ——————
You must check one:

| received a briefing from an approved credit oO
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circurnstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not recelving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

| am not required to receive a briefing about
credit counseling because of:
O_siIneapacity.

| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances,

Disability.

My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

CL) Active duty.

| am currently on active military duty in a
military combat zone,

If you believe you are not required to receive a
briefing about credit counseling, you must file a
mation for waiver credit counseling with the court.

 

 
 

Case numbertiiaem) ————$———

 

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptey petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptey.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you da
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

1am not required to receive a briefing about credit
counseling because of:

O1_sIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

1 Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O Active duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

About Debtor 2(Spouse Only in-aJoint Case}$—_—_—_—__ —
You must check one:

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Certificate Number: 15725-NV-CC-0335024 10

HOUT MT

25-NV-CC-033502410

CERTIFICATE OF COUNSELING

I CERTIFY that on October 3, 2019, at 3:21 o'clock PM EDT, Yelaine Friman
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Nevada, an individual [or group]
briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: October 3, 2019 By: /s/Jetfrey Figueroa
Name: Jeffrey Figueroa

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

——_=
—
Debtor 1

YELAINE A FRIMAN-ARIAS

 

Answer These Questions for Reporting Purposes

 

 

Case 19-16950-mkn Doc1 Entered 10/28/19 13:16:37 Page 7 of 61 130/19 9:58AM
a Case number (if known) _ ee
16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

16. What kind of debts do
you have?

individual primarily for a personal, family, or household purpose.”
CJ No. Go to line 16b.

W Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

0 No. Go to line 16.

CO Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 77

Do you estimate that
after any exempt
property is excluded and

OlNo, | amnot filing under Chapter 7. Go to line 18.

| am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses

B yes
are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses BNo
are paid that funds will
be available for CO] Yes
distribution to unsecured
creditors?
18. How many Creditors do B 4-49 0 1,000-5,000 CO 25,001-50,000
you guumatethatyou 150.99 C1 5001-10,000 C1 50,001-100,000
OJ 100-199 OC 10,001-25,000 CO More than100,000
CD 200-999
19. How much do you B $0 - $50,000 1 $1,000,007 - $10 million CF $500,000,001 - $1 billion

estimate your assets to
be worth?

C1 $60,001 - $100,000
CO $100,001 - $500,000
0 $500,001 - $1 million

C $10,000,001 - $50 million
[4] $50,000,001 - $100 million
O $100,000,001 - $500 million

1 $1,000,000,004 - $10 billion
C1 $10,000,000,004 - $60 billion
O Mere than $50 billion

 

20. How much do you
estimate your liabilities
to be?

$0 - $50,000
C1 $50,001 - $100,000
I $100-001 - $500,000
(CJ $500,004 - $1 million

O $1,000,001 - $10 million

1 $10,000,001 - $50 million
(J $50,000,001 - $100 million
OJ $100,000,001 - $500 million

0 $500,000,001 - $1 billion

1 $1,000,000,001 - $10 billion
C $10,000,000,001 - $50 billion
CJ More than $50 billion

 

Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

lf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who Is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand makin 2 fal atement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can resyftin fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571. LK \/

&
o

 

 

YELAINE A Fen “ARIAS Signature of Debtor 2 —

Signature of Deltor 1 \__

Executed on iO] 20 | |" Executed on _
MM/DD/YYYY MM/DD/YYYY —

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
  

Deb

 

 

 

 

(0r-1=Y ELAINE A FRIMAN-ARIAS =

PeOeC min
S =

 

 

   
 

=< ===—=Case number (renown) —

 

 

_= = SESE

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect,

_/s! MICHAEL J. HARKER Date

Signature of Attorney for Debtor

MICHAEL J. HARKER 5353

Printed name

LAW OFFICES OF MICHAEL J. HARKER
Firm name

2901 EL CAMINO AVE STE# 200

Las Vegas, NV 89102

Number, Straat, City, Stale & ZIP Coda

702-248-3000

Conlact phone Email address

5353 NV

Bar number & State

 

October 28, 2019
MM /DD/YYYY

NOTICES@HARKERLAWFIRM.COM

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy

page 7
 

 

 

 

 

 

 
    

 

  

——Individuals-Filing-for Bankruptcy-(Form-2010)— ge gy aes

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copynght (c) 1986-2019 Best Case, LLC - www. bastcase.com

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged, The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge, For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes:

most student loans;

domestic support and property settlement
obligations;

page 7

Best Case Bankruptcy
 

 

 

———= most fines._penaltiesforfeitures; and criminal

restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity:

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

If your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 1224-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

lf your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A-2).

lf your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - ww. bestcase.com

~ your income is-more than the mediar-income jor your————

state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. Ifa
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

lf you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic, To exempt property,
you must list iton Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Bost Case Bankruptcy
 

 

 

 

 

 

 

 

— Because bankruptcy can have serious long-term financial and legal consequences, including loss of — ———
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 13441, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
et $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid, You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1998-2019 Best Case, LLC - ww.besicase.cam

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
fo repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts,

page 3

Bost Casa Bankruptcy
 

 

~ Amarried cause hay file a bankruptcy case

 

 

 

 

_ Warning: : File Your Forms on Time

 

 

Sania 521(a)(1) of the Bankruptcy Code requires that
yeu promptly file detailed information about your
creditors, assets, liabilities, income, expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the local rules of the court.

For more information about the documents and
their deadlines, go to:
http: /Avww.uscourts.gov/bkforms/bankruptcy form

s.html#procedure.

 

 

 

Bankruptcy crimes have serious consequences

If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 20410)

Software Copyright (¢) 1996-2079 Bost Case, LLG - www.bestcase.com

together—called a joint case. If you file a jointcase and

——each spouse lists the same mailing address-on-the

bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C, § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc_approved. html

In Alabama and North Carolina, go to:
http://www.uscourts.gov/FederalCourts/Bankruptey/
BankrupteyResources/ApprovedCredit

AndDebtCounselors.aspx.

lf you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Bast Case Bankruptcy
 

Peco Z ert 9 soe

 

 

 
   

 

 

 

 

 

 

| Dante” YELAINE A FRIMAN-ARIAS ~ 7 — -
——— First Name — Middie Name astName fd es — 4
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number
(if known)

 

OO Check if this is an
amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

(GES Summarize Your Assets

Yourassets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.......ccc.ccccceccccseccssesecsvssssesesvessesssstsssesvssssssatsesearecsssssveseceeseeeees $ 0.00
1b. Copy line 62, Total personal property, from Schedule AB .o.......... cc. ccceeececaccesceceuersesessrerenssvesereerentanenevnsveneesens $ 1,811.75
1c, Copy line 63, Total of all property on Schedule A/B.........cceccecc ecole esseeeeseneesneeeesssessvsesnisonsaessissssssseussessusssstens 5 1,811.75

[Eee Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Wha Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part1 of Schedule D... 3 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EVP... S 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.........cccccccccsesees 5 189,075.63

Your total liabilities | $ 189,075.63

Zee Summarize Your Income and Expenses
4, Schedule |: Your Income (Official Form 1061)

Capy your combined monthly income from line 12 of SGh@QUIE Io..c.ccccccccccsccccccceccsccscecsacesseseseccscocuesceneeteseseetenstessenes $ 600.00
5. Schedule J: Your Expenses (Official Form 106) :

3 600.00

Copy your monthly expanses from line 22c of Schedule Uo... eecccscsessssesssscavscevsrencssavsncnvacevasanevees

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
OO No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

B Yes
7. What kind of debt do you have?

i Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

O Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Cheek this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Cage, LLC - wew.bestcase com Best Case Bankruptey
   

 

 

Case numb

 

~~ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income tram Official Farm | §

—122A-1_Line 11, OR, Form 122B Line 11, OR,.Form 122C-1 Line 44

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

From Part 4 on Sehedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

9b, Taxes and certain other debts you owe the government. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
9d. Student loans. (Capy line 6f.)

$e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

9f, Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

9g. Total. Add lines 9a through 9f,

 

 

 

 

Total claim

 

 

 

0.00
0.00
0.00

0.00

0.00

0.00

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

Software Copyright (c) 1996-2019 Bast Case, LLC - wew.bestease.cam

page 2 of 2

Bost Gase Bankruptcy
 

SSS ester — Dae erect 0/2 R719 sts Page 15> Oror=
: Si verre ee eee es a a =

 

 

    

 

ia eaten Seren mes

 

   
    

Tal mTeMut net rak eS ee meatle een nie Hitt

 

 

 

| Destort ~~" YELAINE A FRIMAN-ARIAS” =a a
Firs Nari Middle Name LastName ———— mi rer
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number _ CJ] Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/18

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

 

Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Il No. Go to Part 2.
OD ves. Where is the property?

lies Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives, If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

BNo
0 Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BNno
0 Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

Pages you have attached for Part 2. Write that number here sa peaininiateeeni: S eattes Saeco $0.00

 

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items?

 

 

 

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

CJ No
Hl Yes. Describe...

 

[BED SET, TABLES , COUCHES $1,000.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
CO No

Official Form 106A/B Schedule A/B: Property page 1

Sottware Copyright (c) 1996-2019 Bast Case, LLC - www.bestcase. com Best Gase Bankruptcy
 
 
 

 

 

 

 

   

manent a st _—
Case nunbe ihn)

 

   

 

 

= $600.00

 

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections:
other collections, memorabilia, collectibles

BNo
1 Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

BI No
O Yes. Daseribe.....

10. Firearms
Examples: Pistols, rifles, shotquns, ammunition, and related equipment

BNo
O Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

OO No
W Yes, Describe...

 

[SHOES, CLOTHING ‘| $300.00

 

12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

B No
CF Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
C1 Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
HI No
DC Yes. Give specific information....,

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .. di ae sds aie

 

$1,800.00

 

Describe Your Financial Assets, i :
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16, Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Bi No
O MOS oi incnns uscrmannananinnen aT RR eatin ne:

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each,

[No
BSc cccccecscseeeee Institution name:
Official Form 106A/B Schedule A/B: Property ee

Software Copyright (c) 1996-2019 Best Case, LLC - www.beslease.com Best Case Bankrupicy
 

  

 

 
 
   

 
   
 

 

=YELAINE-A-FRIMAN-ARIAS === —

Terre SS
—Gzeenumberirfkiown)—

   

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Bno
OD Yes. cece Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HNo

CZ Yes. Give spacific information about tham....ccccc0.0...-..
Name of entity: % of ownership:

20, Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashlers' checks, promissory notes, and money orders.
Non-negoliable instruments are those you cannot transfer to someone by signing or delivering them.

Bno
CI) Yes. Give specific information about them
Issuer name:

21, Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HNo

CZ Yes. List each account separately.
Type of account: Institution name:

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use froma company
Examples: Agreements with landlords, prepaid rent, public utilitias (electric, gas, water), telecommunications companies, or others

HNo
(ee Institution name or individual:

23. Annuitles (A contract for a periodic payment of money to you, either for life or for a number of years)
HNo
OO Yes. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1),

BiNo
OO Yes............. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25, Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
Bi No
0 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licansing agreements

HNo
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo
CL) Yes. Give specific information about them...
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Bast Case, LLC - wow.bestcase.com Best Case Bankruptcy
 

 

———28.Tax-refunds-owed-to-you
___ No __ ee 5 ——— Se ot

 

Sa = eae <=

——Gase number (if know) ————

 

 

 

 

CO Yes. Give specific information about them, in

 

cluding whether you already filed the returns and the tax years.......

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
C Yes, Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Bno
0 Yes. Give specific information..

31. Interests in Insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

B No

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
O Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

BNo
0 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of evary nature, Including counterclaims of the debtor and rights to set off claims
BNo
O Yes. Describe each claim.........

35. Any financial assets you did not already list
HB No

C] Yes. Give specific information.

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, Including any entries for Pages you have attached
for Part 4. Write that number here............ in eS ae ates sis a $11.75
EERE vescrito Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
BB No. Go to Part 6.
D Yes. Go to line 38.
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
lf you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Bl No. Go to Part 7.
0 yes. Go to line 47,
Describe All Property You Own or Have an Interest in That You Did Not List Above
Official Form 106A/8 Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

  

 

eS
 

  
 

 
 

 

   
 

= — ates = = i

= ==Debtor1—=Y ELAINE A-FRIMAN-ARIAS ===

 

 

 

 

____53._Do you have other property of any kind you did not already list? = $5
=~ Examples: Seasoir tickets, country club membership» SS a

No

DC Yes. Give specific information.........

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here wccccccccccscccccccccecsseeseeees $0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 .... Lalee sie sce aU ss aaa $0.00
56. Part 2: Total vehicles, line 5 $0.00
57. Part 3: Total personal and household Items, line 15 __ $41,800.00
58. Part 4: Total financial assets, line 36 $11.75
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 81... $1,811.75 | Copy personal property total $1,811.75
63. Total of all property on Schedule A/B. Add line 55 + line G2 $1,811.75
Official Farm 1064/8 Schedule A/B: Property page 5

Software Copyright (¢) 1996-2019 Best Case, LLG - ww.bastcase.com Bast Case Bankrupicy
 

 

 

 

 

 

 

 

| BebtorT YELAINE AFRIMAN-ARIAS
st Nai _ Middle Name LastName. : ——— na :
Debtor =— —
(Spouse if, filing) First Nama Middie Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number :
(if known) (O Check if this is an

amended filing

 

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health alds, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check ane only, even if your spouse is filing with you.
You are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § 522(b)(3)
0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
BE

Line from Schedule A/S: 6.1 —————- —_—)]
O 400% of fair market value, up to
any applicable statutory limit

 

 

TV'S Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 7.4 = 880000, $500.00
OC 400% of fair market value, up to
any applicable statutory limit

SHOES, CLOTHING Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1 sano.c) 6m wae8 08

 

 

 

QO 100% of fair market value, up to
any applicable statutory limit

 

 

CHECKING: WELLS FARGO Nev. Rev. Stat. § 21.090(1)(z)
Line from Schedule A/B: 17.1 ais Om StLis.

 

C1 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after (he date of adjustment.)

M@ No
0 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Soeflware Copyright (c) 1996-2019 Best Case, LLC - www, bestcase.com Bast Case Bankruptcy
 

 

 

 

 

 

 

Official Form 106C Schedule CG: The Property You Claim as Exempt
Software Copyright (¢) 1995-2019 Bes! Case, LLC - www.bestease.com

page 2 of 2
Bast Case Bankruptcy
 

 

 

Tale

   

 

 

 

 

 

 

 

 

Debter1 "_ -__ YELAINE A FRIMAN-ARIAS~ - =
mone = ———First. Name _________Milddia Name Last Name = ———— aes
Debtor 2
(Spouse if, filing) First Name Middie Name : Last Nama
United States Bankruptcy Court for the: DISTRICT OF NEVADA
Case number —_
(if known) Lj Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two marriod people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known),
1. Do any creditors have claims secured by your property?

IH No, Cheek this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

12/15

O Yes. Fill in all of the information below.

page 1 of 1

Schedule D: Creditors Who Have Claims Secured by Property
Best Case Bankruptcy

Official Form 1060
Software Copyright (c) 1996-2019 Best Case, LLC - www basicase.cam
 

 

 

 

 

 

 

~ | Debter1” ~~~ YELAINE A FRIMAN-ARIAS _ __ _ ~ —

 

——— — Firat Nene Middie Name Tas Name gh re

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number ;
(if known) 1 Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule A/B: Property (Official Form 1064/8) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured clalms that are listed in
Schedule D: Creditors Who Have Claims Secured by Property, If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

/Part4: (REG All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
i No. Go to Part 2.
0 yes.

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

 

Ono. You have nothing to report in this part. Submit this form to the court with your other schedules.
Bl yes,

4. List all of your nonpriority unsecured claims in the alphabetical order af the creditor who holds each claim. If a creditor has more than ane nonpriority
unsecured claim, list the creditor separately fer each claim. For each claim listed, identify what type of claim itis. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

 

Part 2.
Total claim
41 ACIMA CREDIT FKA Last 4 digits of account number $1,735.00

Nonpriorilty Creditor's Name —<————
9815 S. MONROSE ST FL4 When was the debt incurred? 12/2018
Sandy, UT 84070
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
 bebtor 7 only CI Contingent
OD Debtor 2 only 0 Uniiquidated
CE Debtor 1.and Debtor 2 onty C1 disputed
CJ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
D) Check if this claim is fora community C2 Student loans
debt C1 Obligations arising out of a separation agreement er divoree that you did not
Is the claim subject to offset? report as priority claims
Byno , CO Debts to pension or profit-sharing plans, and other similar debts
D Yes i other, Specity INSTALLMENST

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page iof14

Software Copyright (c) 1996-2019 Best Case, LLC - www besicase.com 26154 Best Gase Bankruptcy
 

 

 

 

 

 
 

 

 

=—=Debtort -YEEAINE: - FRIMAN-ARIAS —

  
 

 

 

4 _AD ASTRA RECOVERY SERVICING Last 4 digits of account number ~

Cer east Creditors. Name.

 

 

 

7330 W. 33RD STN #118 |

Wichita, KS 67205 _
Number Street City State Zip Code

Who Incurred the debt? Check one.

a Debtor 1 only

DO Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and anather

C1 Check if this claim is fora community
debt
Is the claim subject to offset?

Bi no
oO Yes

~ When was the debt Incurred? _ 7/2019 =

As of the date you file, the claim is: Check all that apply

O Contingent
0 unliquidated

CO) Disputed
Type of NONPRIORITY unsecured claim:

D1 Student toans

CI Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts
H other. Specify COLLECTION - RAPID CASH

 

 

4

ALLTRAN FINANCIAL

Nonpriority Creditor's Name
PO BOX 4044

Concord, CA 94524
Number Street City State Zip Code

Who incurred the debt? Check one.

B debtor 1 only

CF Debtor 2 only

OD debtor 4 and Debtor 2 only

C1 At least one of the debtors and ancther

OD Check if this claim is fora community
debt

Is the claim subject to offset?

Last 4 digits of account number $27,015.30

When was the debt incurred? UNKNOWN

As of the date you file, the claim is: Check all that apply

O Contingent
OD untiquidated

QO Disputed
Type of NONPRIORITY unsecured claim:

Oo Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

Hino O bebts to pension or profit-sharing plans, and other similar debts
Dyes I other. Specify COLLECTION - CIT] BANK (HOMEDEPOT)
[44] BANK OF AMERCA Last 4 digits of account number ; $5,041.00

 

Nonpriority Creditors Name

PO BOX 982238

_EI Paso, TX 79998

Number Street City State Zip Code
Who incurred the debt? Check one.

B bebtor 1 anly

1 Debtor 2 only

OD Dabtor 1 and Debtor 2 only

C1 Atteast one of the debtors and another

.O Check if this claim is fora community

debt
Is the claim subject to offset?

Hino
O ves

When was the debt incurred? 12/2018

 

As of the date you file, the clalm is: Check all that apply

Oo Contingent
D Uniiquidated

4 Disputed
Type of NONPRIORITY unsecured claim:
CO Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debts to Pension or profit-sharing plans, and other similar debts

Bi other. Specity REVOLVING ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Beal Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

- www. besicase.com

Page 2 of 14
Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL MANAGEMENT SERVICE, a -

 

 

 

 

 

—- $5,041.01 __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5_|_Lp—¥— ———— ee Last 4 digits of account number— gb a ae

Nonpriority Creditors Name a
698 1/2 SOUTH OGDEN STREET When was the debt incurred? 9/7/2019
Buffalo, NY 14206
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
BF bebter 1 only C] Contingent
DO Debtor 2 only D Uniiquidated
O1 Debtor 1 and Debtor 2 only OO Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim Is fora community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Byno CZ Debts to pension or profit-sharing plans, and other similar debts
Oo Yes | Other. Specify COLLECTION =

4.6 CAPITAL ONE BANK USA Last 4 digits of account number $6,353.00
Nonpriority Greditor’s Name a
15000 CAPITAL ONE DR., When was the debtincurred? 4/2013
RICHMOND, VA 23238
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B Debtor 4 only O contingent
OX Debtor 2 only OO untiquidated
CO Debtor 1 and Debtor 2 only OD pisputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a. community C1 Student loans
debt CZ Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? Teport as priority claims
Hino OC Debts to pension or profit-sharing plans, and other similar debts
0 Yes B other. Speciy REVOLVING ACCOUNT

47 CARENOW Last 4 digits of account number $145.00
Nonpriority Creditar's Name
PO BOX 308 When was the debt incurred? 3/2019
Brentwood, TN 37024
Number Street City State Zip Code As of the date you file, the claim Is: Gheck all that apply
Who incurred the debt? Check one.
B bebtor 4 only C1 Contingent
C1 debtor 2 only oO Unliquidated
1 Debtor 4 and Debtor 2 only 0 Disputed
2 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 1 Betts to pension or profit-sharing plans, and other similar debts
O yes H other. Specity MEDICAL

Official! Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 14

Soliware Copyright (¢) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

 

 

48 |" CASH1T

 

-Nonpriority Creditors Name——

 

3209 W. SAHARA AVE STE 114 __

_Las Vegas, NV 89117

=~, ~ Cast 4 digits of aecount number

 

“Number Street City State Zip Code
Who incurred the debt? Check one.

B pebtor 4 only

CI Debtor 2 only

D1 Debter 1 and Debtor 2 only

CJ At least one of the debtors and another

DC Check If this claim is fora community
debt
Is the clalm subject to offset?

 

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
D unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CO Student toans

C1 obligations arising out of a separation agreement or divorce that you did not

report as priority claims

 

 

 

 

 

 

 

 

 

 

 

 

 

Bi no D Debts to pension or profit-sharing plans, and other similar debts
oO Yes Bi Other. Specify INSTALLMENTS

4.9 | CASH OASIS Last 4 digits of account number $364.29
Nonpriority Creditor's Name a
5628 W. CHARLESTON BLVD When was the debt incurrad? UNKNOWN
Las Vegas, NV 89146 =
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF pebtor 7 only D1 contingent
D1 Debtor 2 only 0 unliquidated
CO Debtor 4 and Debtor 2 only 0 bisputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Gheck if this claim is fora community C] student loans
debt C1 Obligations arising aut of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no C] Debts to pension or profit-sharing plans, and other similar debts
D Yes Bother. Specify INSTALMENT

44

0 CBNA Last 4 digits of account number $27,657.00
Nonpriority Creditor's Name ~ OO
PO BOX 6497 When was the debt incurred? 4/2014
Sioux Falls,SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bl bebtor 7 oniy O Gentingent
C1 Debtor 2 only 0 unliquidated
CL) Debtor 4 and Debtor 2 only Oo Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[7] Check if this clalm is fora community CI Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 depts to pension or profit-sharing plans, and other similar debts
O Yes | Other. Specify REVOLVING ACCOUNT

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 14

Software Copyright (c) 1996-2019 Best Case, LLC - www.beslease,. com

Best Case Bankruptcy
 
 

 

  
 

 

  

 

=== Case number (iow) ——_—_————————

 

 

44 |—— — =

 

; | CHECK CITY

 

See ~ Nofipriority Creditors Name ==—S~™S

 

6820 W. CHARLESTON

Las Vegas, NV 89117
Number Street City State Zip Code

Who Incurred the debt? Check one.

Bi pebtor 1 only

OD debtor 2 only

CF Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

OC Check if this clalm Is fora community
debt
Is the claim subject to offset?

Hino
oO Yeas

 

 

 

2 CKS PRIME INVESTMENTS

 

Nonpriority Creditor's Name
505 INDEPENDENCE PKWY ST

Chesapeake, VA 23320
Number Street City State Zip Code

Who incurred the debt? Check one.
debtor 4 only

DF debtor 2 only

C1 Debtor 4 and Debtor 2 only

D1 At least one of the debtors and another

CD Check if this claim is for a community
debt

Is the claim subject to offset?
a No
0D Yes

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
4 Unilquidated

ispute
D1 Disputed
Type of NONPRIORITY unsecured clalm:

CO Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
feport as priority claims

C1 Debits to pension or profit-sharing plans, and other similar debts
ia Other, Specify INSTALMENTS

Last 4 digits of account number $10,561.00

When was the debt incurred? 6/2019

 

As of the date you file, the claim is: Check all that apply

4 Contingent
D uniiquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts
| Other. Specify COLLECTION - WEB BANK

 

 

 

 

 

3 CONNS CREDIT CORP
Nonpriarity Greditor's Name
3295 COLLEGE ST
Beaumont, TX 77701

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

B bebtor 1 only

OF Debter 2 only

CO Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another
OQ Check if this claim Is fora community

Last 4 digits of account number $2,399.99

When was the debt incurred? 12/2018

 

As of the date you file, the claim is: Check all that apply

0 Contingent
OD unliquidated

| Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

 

 

debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? feport as priority claims
Bi no 0 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes I other. Specity
Official Form 196 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page Sof 14

Software Copyright (c) 1996-2019 Best Case, LLC - wyw_besicase.com

Bast Case Bankruptcy

       
 
 

 

 

 

 

 

 

 

 

~ CREDENCE RESOURCE
=MANGAEMENT—— - ————————

 

 

Nonpriority Greditor's Name

PO BOX 2300

Southgate, Ml 48195
Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 only

CO Debtor 2 only

CD Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

CO] Check if this claim is fora community
debt
Is the claim subject to offset?

Bho
C] Yes

UNKNOWN

When was the debt incurred?

 

As of the date you file, the claim Is: Chack all that apply

O Contingent
CO unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

O Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OD Debts to pension or profit-sharing plans, and other similar debts

B other. specify MEDICAL

 

 

—$140.00______

— Last 4-digits-of secount number —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Beal Case, LLC

- www. bestcase.com

CREDIT ONE BANK Last 4 digits of account number $1,016.00
Nonpriority Creditor's Name
PO BOX 98875 When was the debt incurred? = 12/2018
Las Vegas, NV 89193 -
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Chack one.
BE bebter 4 only OC Contingent
OD Dabter 2 only D0 unliquidated
CO Debtor 4 and Debtor 2 only O Disputed
C7 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is fora community C1 Student ioans
debt C obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CD Debts to pension or profit-sharing plans, and other similar debts
Oo Yes a Other, Specify REVOLVING ACCOUNT
CURACAO Last 4 digits of account number $2,687.00
Nonpriority Creditor's Name =
1605 W. OLYMPIC BLVD STE 600 When was the debt incurred? 12/2018
Los Angeles, CA 90015 —
Number Street City State Zip Code As of the date you file, the claim Is: Chack all that apply
Who incurred the debt? Check one.
 pebtor 7 only CO contingent
2 Debtor 2 only DF untiquidated
C1 Debtor 1 and Debtor 2 only O Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community O Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no LJ Debts to pension or profit-sharing plans, and other similar debts
D yes BB other. Specify REVOLVING ACCOUNT
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 14

Best Case Bankruptcy
 

 

 

 

  

“s ====DebtorJ=YELAINE AY

 

      

 

MAN-ARIAS=——

 

 

 

 

  
    

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRI (2 Case number(rknewn)— =
at —_ —_— _ Sa pi
7 | CUSTOMER FURNITURE RENTAL ___Last 4 digits of account number = _ $2,998.49
Nonpriofity Creditars Name ===—<“—=Ci—S A ee eee — _ me
285 S. MARTIN LUTHER KING BLVD When was the debt incurred? —
Las Vegas, NV 89106
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Chack one.
@ bebtor 1 only D1 Contingent
D1 Detter 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is fora community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
B no C1 Debts to pension or profit-sharing plans, and other similar debts
D Yes B other. Specify
44
e | DISCOVER BANK Last 4 digits of account number $42,689.00
Nonpriority Creditors Name
502 E. MARKET ST When was the debt incurred? 8/2014
Greenwood, DE 19950
Number Street Cily State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 4 only OD Contingent
OO Debtor 2 only C1 unliquidated
DO Debtor 1 and Debter 2 only OD disputed
(C At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check If this claim Is for a community CJ Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did nat
Is the clalm subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
O yes @ other. Specify REVOLVING ACCOUNT (2 ACCOUNTS)
44 Furniture Fashions at The
a Boulevard Last 4 digits of account number $660.00
Nonpriority Creditor's Name —_
3500 S. MARYLAND PARKWAY When was the debt incurred? 1/2019
SUITE 171
Las Vegas, NV 89169
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
 pebtor 1 only DF contingent
C) Debtor 2 only 0 unliquidated
O Bebtor 1 and Debtor 2 only oO Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Cheek if this claim is fora: community C1) Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bno D Debts to pension or profit-sharing plans, and other similar debts
O ves B other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 14

Software Copyright (c) 1996-2019 Beat Case, LLC

= www bestcase.com

Best Case Bankruptcy
 

 

 

ae

 

 
 
     

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - ww. beatease.com

 

 

 

 

. =Debtor4=YELAINE AFRIM AN SSS -Casenumber (ikmewn) = a ——— =
42 - = mee a
5 HENDERSON HOSPITAL Last 4 digits of account number es ie: $44.50 0

~Nonpriority creditor's Nama SSS FS ag ee Oe SSS SS ™

PO BOX 31001-0827 When was the debt Incurred? 7/2019
Pasadena, CA 91110
Number Street City State Zip Code As of the date you file, the clalm Is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only OD contingent
DO Debter 2 only DO unliquidated
Oo Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C) Check if this claim is fora community CI Student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priorily claims
Bino CZ Debts to pension or profit-sharing plans, and olher similar debts
Dyes BF other. Specify MEDICAL

4.2

4_| LENDING CLUB CORPORATION Last 4 digits of account number $9,500.00

: Nonpriority Greditors Name -

71 STEVENSON §ST., SUITE 300 When was the debt incurred? 12/2018
San Francisco, CA 94105-8000
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
Bi pebtor 4 only oO Contingent
C1 Debtor 2 only 0 unliquidated
C1 Debter 1 and Debtor 2 only O Disputed
Dat least one of the debtors and another Type of NONPRIORITY unsecured claim:
CF Check if this claim Is fora community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No 0 pebts to pension or profit-sharing plans, and other similar debts
C0 Yes BF other. specity REVOLVING ACCOUNT

4.2

2 MINUTE LOAN CENTER Last 4 digits of account number $322.72
Nonpriority Creditors Name
1955 E. TROPICANA AVE SUITE When was the debt incurred? 3/2019
J&K
Las Vegas, NV 89119
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who ineurred the debt? Check one.
B pebtor 4 only O Contingent
D1 debtor 2 only 0 unliquidated
OO Debtor 1 and Debtor 2 only DO Disputed
CO at least one of the debtors and another Type of NONPRIORITY unsecured claim:
CZ Check if this claim is fora community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts te pension or profit-sharing plans, and other similar dabts
oO Yes |_| Other. Specily INSTALMENTS

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 14

Best Case Bankrupicy
 

 

 

 

 

 
 
    

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee === ——— en
~ == Debtor 1=YELAINE A FRIMAN-ARIAS = = PGi krawen)- :
—__f,.|—— an pis =

3_|__ MY KIDS DOCTOR INC. Last 4 digits of account number _ =
Nonpriorily Creditors Name oe = shee = mm =
3039 W. HORIZON RIDGE PKWY When was the debt incurred? —_§/2019
SUITE 110
Henderson, NV 89052
Number Street City State Zip Cade As of the date vou file, the claim is: Check all that apply
Who incurred the debt? Check one.
I bebtor 1 only O contingent
O Debtor 2 only 0 unliquidated
CF Debtor 4 and Debtor 2 only OD Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community O student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
Oo ves a Other. Spacify MEDICAL _

4.2

4 NATIONWIDE CREDIT, INC. Last 4 digits of account number $2,615.46
Nonpriority Greditor's Name
PO BOX 14581 When was the debt incurred? 7/2019
Des Moines, IA 50306
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I pebtor 4 only Oo Contingent
C1 Debtor 2 only DO unliquidated
O Debtor 4 and Debtor 2 only oO Disputed
DO At least one of the debtors:and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno DC Debts ta pension or profit-sharing plans, and other similar debts
0 ves Bl other, Specify COLLECTION FOR AMEX

4.2

5 PROGRESSIVE LEASING Last 4 digits of account number $224.84
Nonpriority Creditors Name —
256 DATA DR When was the debt incurred? 12/2018
Draper, UT 84020
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one
BF pebtor 4 only oO Contingent
OD Debtor 2 only DO) unliquidated
C1 Debtor 1 and Debtor 2 only OO Disputed
oO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community C student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
Bne CJ Debts to pension or profit-sharing plans, and other similar debts
DF Yes B other. Specify ==:

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page Sof 14

Soltware Copyright (c) 1996-2019 Best Case, LLC

- www. besicase.com

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name
600 W. BROADWAY STE 2000
San Diego, CA 92101

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only
D1 Debtor 2 only
OQ Debtor 4 and Debtor 2 only

‘D1 At least one of the debtors and another

OO Check if this claim is fora community
debt
Is the claim subject to offset?

Bi ho
0 yes

 

8 SNAP FINANCE Last 4 digits of account number _ __ $2,761.83 |
oe Nonpriority Creditér’s Name - ee —= Tea eae ee ee a

PO BOX 26561 When was the debt incurred? 12/2018
Salt Lake City, UT 84126
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Chack one.
i pebtor 1 only © contingent
O Debtor 2 only D1 unliquidated
1 Debtor 4 and Debtor 2 only O pisputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is fora community CI Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
0 yes BB other, Specify =——

4.2

7 SUNRISE CREDIT SERVICE Last 4 digits of account number $2,036.00
Nonpriority Greditor's Name ~~ —
PO BOX 9100 When was the debt incurred? 7/2019
Farmingdale, NY 11735
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BD debtor 1 only O Contingent
O Debtor 2 only Oo Unliquidated
O Debtor 1 and Debtor 2 only O Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim Is fora community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
|_| No DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes I other. Specity COLLECTION - AT&T MOBILITY

4.2

8 SUNTRUST Last 4 digits of account number $21,006.00

When was the debt incurred? 12/2018

 

As of the date you file, the claim is: Check all that apply

QO Contingent
0 unliquidated

Oo Disputed
Type of NONPRIORITY unsecured clalm:

oO Student loans

0 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts
BB other. Specify REVOLVING ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c}) 1996-2019 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

> www. besicase.com

Page 10 of 14
Best Case Bankruptcy
 

 

ere

E‘A-FRIMAN-ARIAS

 

 

 

hag |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g_| SYNCBIGAP Last A digits of account number - $7,146.00
~~" Nonprority Creditors Name — ———— — = Tae Se
PO BOX 965005 When was the debt incurred? 11/2013
_Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the clalm Is: Check all that apply
Who incurred the debt? Check one.
Bi debtor 1 only O Contingent
2 Debtor 2 only DO unliquidated
D1 Debtor 1 and Debtor 2 only OO Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check If this claim is for a community C1 Student loans
debt CJ Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? raport as priority claims
HNo CO Debts to pension or profit-sharing plans, and other similar debts
O yes BF other. Speciry REVOLVING ACCOUNT
4.3
Q SYNCB/PAYPALSMARCONN Last 4 digits of account number $830.06
Nonpriorily Creditors Name — —
PO BOX 965005 When was the debt incurred? 12/2018
Orlando, FL 32896 : _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
H bebtor i only D Contingent
D1 Debtor 2 only C0 unliquidated
CO] Debtor 4 and Debtor 2 only O bisputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Gheck if this claim is fora community CI Student loans
debt CZ Obligations arising out of a separation agreement or diverce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
DC Yes B other. Specify REVOLVING ACCOUNT
4.3
1 WAKEFILED & ACCOCIATES Last 4 digits of account number $87.04

 

 

 

Nonpriority Creditors Name

PO BOX 58

830 E. PLATTE AVE UNITA
Fort Morgan, CO 80701

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

& pebtor 7 only

C1 Debtor 2 only

C1 Debtor 4 and Debtor 2 only

C1 Atleast one of the debtors and another

C Check if this claim is fora community
debt

Is the claim subject to offset?
Hino
D ves

Official Farm 106 E/F

Software Copyright (¢) 1995-2019 Best Case, LLC - www. besicase.com

Schedule E/F; Creditors Who Have Unsecured Claims

When was the debt incurred? 1/2018

 

As of the date you file, the claim is: Check all that apply

oO Contingent
Oo Unliquidated

C1 Disputed
Type of NONPRIORITY unsecured claim:

OC Student loans

CO Obligations arising out of a separation agreement or divorce that you did nat
report as priority claims

OO Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify MEDICAL

Page 11 of 14
Best Casa Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriorily Creditors Name
1800 S. EASTERN AVE

Las Vegas, NV 89104
Number Street City State Zip Code

Who incurred the debt? Check one.

Bi bebtor 1 only

DO Debtor 2 only

CI Debtor 1 and Debtor 2 only

0 atteast one of the debtors and another

CO Check if this claim is for a community
debt
Is the claim subject to offset?

a No
O Yes

{2 WALKER _ Last 4 digits of account number a) et $2,769.97
~ Nonpriority Creditors Name = = = = : — — —

301 5. MARTIN L. KING BLVD When was the debt incurred? 12/2019
Las Vegas, NV 89106
Number Street City State Zip Code As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
& bebtor 4 only OD Contingent
C Debtor 2 only C) unliquidated
CF Debtor 4 and Debtor 2 only DF disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DC Check if this claim is fora community C1 Student toans
debt C1 Obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Bino O Debts to pension or profit-sharing plans, and other similar debts
C1 Yes B other. Specity

43

3 WESTSTAR LOAN SERVICING Last 4 digits of account number $466.00
Nonpriority Creditors Name =
PO BOX 94138 When was the debt incurred? 3/2017
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Bi pebtor 1 only Oo Contingent
DO Debter 2 only 0 unliquidated
CI Debtor 1 and Debtor 2 only C) Disputed
C1 atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community C1 Student tans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? feport as priority claims
Bio CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. Speciry __

4.3

4 YIYI TRAVEL Last 4 digits of account number Unknown

When was the debt incurred? UNKNOWN

As of the date you file, the claim is: Check all that apply

Oo Contingent
DO Uniiquidated

CX) Disputed
Type of NONPRIORITY unsecured claim:
CO Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to Pension or profit-sharing plans, and other similar debts

B other. Specity

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notifled about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, ifa collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 4 or 2, do not fill out or submit this page.

Name and Address

Official Farm 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 12 of 14

Best Case Bankruptcy
 

 

        

 ieidaniniaaaaaaiei ee
===Debtor4—YELAINE A F
——_—— ANEX—_— ——————————___
PO. BOX 297874.
Lauderdale, FL 33329

   

Fort

RIMAN-ARIAS—

 
  
  
  

 

Case number (

if known)

  

 

     

 
 
  

 

 

tine-4:24 of (Check one) ——— —) Part 17 Creditors with Priority Unsecured Claims —

 

———— Pari: 2-Creditors-with-Nonpriority-Unsecurec Slaims

Last 4 digits of account number

 

Name and Address

AT&T MOBILITY

PO BOX 57547
Jacksonville, FL 32241

Name and Address

CLIENT SERVICES

3451 HARRY S. TRUMAN BLVD
Saint Charles, MO 63301

Name and Address
GC SERVICES
6330 GULFTON ST
Houston, TX 77081

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

 

Wi Pan 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 of Part 2 did you list the original creditor?
Line 4.29 of (Check one): CJ Part 4: Creditors with Priority Unsecured Claims

Bi part 2: Creditors with Nonpriority Unsecured Claims

 

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditar?
Line 4.24 of (Check one): CI Part 1; Greditors with Priority Unsecured Claims

B part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
LIPPMAN RECUPERO, PLLC
1325 N. WILMONT RD 3RD FLOOR

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.27 of (Gheck one): C1 Part 1; Creditors with Priority Unsecured Claims

BB part 2: Creditors with Nonpriority Unsecured Claims

 

 

Tucson, AZ 85712
Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
MEDICREDT, INC. Line 4.7 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
PO BOX 1629

Maryland Heights, MO 63043

I Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
RAPID CASH

PO BOX 780408
Wichita, KS 67278

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.2 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

BB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

RAUSCH, STURM, ISRAEL,
ENERSON & HORNIK,

6691 WEST SAHARA AVE SUITE
210

Las Vegas, NV 89117

 

On which entry In Part 1 or Part 2 did you list the original creditor?
Line 4.18 of (Check one): C Part 1; Creditors with Priority Unsecured Claims

BE part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

VITAL RECOVERY SERICES LLC
PO BOX 923747

PEACHTREE CORS, GA 30010

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.12 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

BB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This Information Is for statistical reporting purposes only. 28 U.S.C, §159. Add the amounts for each

type of unsecured claim.

 

Total Claim

6a. Domestle support obligations Ga. 5 0.00
5 =
claims
from Part 1 &b. Taxes and certain other debts you owe the government 6b. $ 0.00

6c. Claims for death or personal injury while you were Intoxicated 6c. $ 0.00

6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00

Se. Total Priority. Add lines 6a through 6d. 6e. 5 0.00 |

 

Official Farm 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (¢) 1998-2019 Best Case, LLC - www.bestease.com

Page 13 of 14
Bost Case Bankrupley
 

 
 
 
 

 

   

 

 

 

 

 

 

 

 

 

 

SES ee . SS
———— Debtor —Y ELAINE-A-FRIMAN-ARIAS= knw} $=
7 - Total Claim - _
SE Str ort ca ——SYS_X | — 54 -———— > | 9,00 yc Kaauwuwem
Total
claims
from Part 2 69. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 89. — _ 0.00,
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
8i. Other. Add all other nonpriority unsec : Bi.
i nee priority unsecured claims, Write that amount i 5 489,075.63
6j. Total Nonpriority. Add lines 6f through 6i, gj. $ 189,075.63
_ i
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 14 of 14

Software Copyright (c) 1996-2019 Best Case, LLC - wyw.bestcase.com Best Caso Bankruptcy
 

 

 

 

MDE CTTUT Leda mce del an es) yourtase:

‘Debtor? ~~ YELAINE A FRIMAN-ARIAS

 

 

 
 

 

 

$f Firat Name — ———_ _ —_Middle Name Last Name

Debtor 2 -
(Spouse if, filing) First Namo ; Middia Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number
(if known)

 

O Check if this is an
amended filing

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, copy the additional page, fill it out, number the entries,

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

and attach it to this page. On the top of any

@ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CX Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts

and unexpired leases,

Person or company with whom you have the contract or lease State what the contract or lease is for

Name, Number, Street, City, State and ZIP Code

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2
“Name

 

 

Number Street

 

Gity State ZIP Code

 

ae
Name

 

Number Street

 

ily Slate ZIP Code
2.4
Name

 

 

Number Street

 

City State ZIP Code
25
Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

Software Copyright (c) 1996-2019 Best Case, LLC - www_bastcase.com

Bast Casa Bankruptcy
 

    

   

 

'|Debtor 1" YELAINE A FRIMAN-ARIAS —S jp a

___ First Name ______Middle Name. ———Last Nama 2 So

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number
(if knewn) O Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

BNo
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
0 Yes, Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse Is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

 

 

 

 

 

 

out Column 2.
Column 71: Your codebtor Cojumn 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
‘Sal O Schedule D, line
Nene O Schedule E/F, line
OO Schedule G, line
Number Siraat
City State ZIP Gode
[3.2 | C1 Schedule D, line
Name 1 Schedule E/F, line
Ol Schedule G, line
Number Sireat
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Capyright (c) 1996-2019 Besl Cage, LLC - www.bastcase.com Best Case Bankruptcy
 

 

 

    

Debtor 1

   

_YELAINE A FRIMAN-ARIAS

 

  
    
 

Debtor 2
(Spouse, if filing)

 

   
    
 
 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

  

Case number
(if known)

Check if this is:
O An amended filing

OC A supplement showing postpetition chapter
13 income as of the following date:

 
 

 

Official Form 106I
Schedule I: Your Income 12/15

MM /DDIY¥YYY

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, C1 Employed 0 Employed
attach a separate page with Employment status
information about additional B Not employed CO) Not employed
employers.
Occupation _

 

Include part-time, seasonal, or ,
self-employed work, Employer's name : -

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there?

EES Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse Unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payrall

 

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 § 0.00 § NIA
3. Estimate and list monthly overtime pay.’ , 3. +8 “9.00 + NIA
4. Calculate gross Income. Add line 2 + line 3. 4. | 3% 0.00 | $ N/A

 

 

 

 

Official Form 1061 Schedule |; Your Income page 1
 

 

 

 

 

 

10.

11.

12,

13.

Debtor4+—-YELAINE-A-FRIMAN-ARIAS————-—_ —

 

For Debtor 1

390s Gas number (if known),

For Debtor 2 or
non-filing spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

Copy ime er semi 4. $ 0.00 §$ NIA
List all payroll deductions:

5a, Tax, Medicare, and Social Security deductions Sa. § 0.00 3 N/A
5b, Mandatory contributions for retirement plans Sb. § 0.00 § NIA
5c. Voluntary contributions for retirement plans Sc. § 0.00 $ N/A
Sd. Required repayments of retirement fund loans 5d. § 0.00 3 NIA
5e. Insurance Se, § 0.00 & NIA
5f. Domestic support obligations Sf 8 6§ 0.00 $ NIA
5g. Union dues 59. 5 0.00 § NIA
Sh. Other deductions. Specify: 5h+ $ 0.00 + $ NIA
Add the payroll deductions. Add lines 5a+5b+Se+5d+Se+5f+5g+5h. 6 §$ 0.00 =§ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 0.00 §& NIA
List all other income regularly received:

8a. Netincome from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly nat income, 8a, § 0.00 $ NIA
8b. Interest and dividends &b, §$ 0.00 § NIA
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c, § 0.00 § N/A
8d. Unemployment compensation ad S$ 0.00 § NIA
8e. Social Security Be. § 0.00 § NIA
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies,

Specify; FOOD STAMPS Bf 6S 600.00 5 NIA
8g. Pension or retirement income 8g. § 0.00 $ NIA
8h. Other monthly income. Specify: Bh.t $ 0.00 + $ N/A
Add all other income. Add lines 8a+8b+8c+8d+8e+8{+8g+8h. 9. [s_ 600.00! |$ NIA
Calculate monthly Income. Add line 7 + line 9, 10. |$ 600.00 | +)$ NIA ‘s. 600.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. |
State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and

other friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11. +5 0.00

 

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it

applies

Do you expect an Increase or decrease within the year after you file this form?

a
Oo

No.

 

$ .

600,00
‘Combined
monthly income

 

 

Yes. Explain: [

Official Form 1061

Schedule |: Your Income

page 2
 

 

 

 

 

 

 

 

 

 

 

Debtor 1 YELAINE A FRIMAN-ARIAS Check if this is:
O Anamended filing

Debtor 2 QO A supplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:

 

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA MM /DDIYYYY

Case number
(If Known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?

Hl No. Go to line 2.
0 Yes. Does Debtor 2 live in a separate household?

ONo
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Doyou have dependents? (No

 

 

 

De not list Debtor 1 and Hl Yes. Fill out this information for Dependent's relationship to Dependent's Does dependent
Debtor 2. ~ gach dependent.............. Debtor 1 or Debtor 2 age live with you?
EE = a SSS —]] —LS_==z
Do not state the ONo
dependents names. SON 3 MONTHS Byes
OO No
DAUGHTER 3 YEARS Byes
ONo
0 Yes
ONo
O Yes
3. Do your expenses include HNo

expenses of people other than
yourself and your dependents?

Estimate Your Ongoing Monthly Expenses
a your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

0 Yes

Include expenses paid for with non-cash government assistance If you know
the value of such assistance and have included it on Schedule /: Your Income

(Official Form 1061.) Your expenses
. ST SSS

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

payments and any rent for the ground or lot. 8 _ 0.00

If not included in line 4:

4a. Real estate taxes 4a. 3 0.00

4b. Property, homeowner's, or renter's insurance 4b. 3 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. 5 0.00

4d. Homeowner's association or condominium dues 4d. 3 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. § ea 0.00

Official Form 106J Schedule J: Your Expenses page 1
 

 

 

 

 

 

 

 

 

=——t tt:

16.

17,

18.

19,

20.

21.
22.

23.

24,

Official Form 106J

Debtor 1—YELAINE A FRIMAN-ARIAS—————

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Do not include car payments,

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance
15d. Other insurance, Specify:

 

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c, Other. Specify:
17d. Other, Specify:

 

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculate your monthly expenses
22a, Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

 

 

6a. $ 0.00
6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. § 0.00
_ 6d. $ 0.00
7. $ 600.00
8. 3 0.00
9. § = 0.00
0. § 0.00"
ns 0.00
Transportation. Include gas, maintenance, bus or train fare. 12. § 0.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14.$ - 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. § 0.00
1c. $ 0.00
15d, $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. § _ 0.00,
17a. § 0.00
17b. $ 0.00
l7c. $ 0.00
Ad, § 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18, $ 0,00
Other payments you make to support others who do not live with you. 5 0.00
19.
Other real property expenses not included In lines 4 ar 5 of this form or on Schedule I: Your Income.
20a, § 0.00
20b. § 0.00
20c. Property, homeowner's, or ranter's insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. § 0.00
21. +3 __0.00
$ 600.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 5
22c. Add line 22a and 22b, The result is your monthly expenses. $ 600.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a, $ 600.00
23b, Copy your monthly expenses from line 22c above. 23b, -$ 600.00
23c. Subtract your monthly expenses from your monthly incame. |
The result is your monthly riet income. . 23c. | $ 0.00

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your morlgage payment to increase or decrease because of a

modification to the terms of your mortgage?
Bi No.
CJ Yes. | Explain here:

Schedule J: Your Expenses

page 2
Case 19-16950-mkn Doci1_ Entered 10/28/19 13:16:37 Page 43 of 61 Sane Waute

Fill in this information to identify your case:

Debtor 4 YELAINE A FRIMAN-ARIAS

First Name Middle Name Last Name

Debtor 2 =
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number
(if Known)

 

( Gheck if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/18

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.5.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

 

fj No

Ol Yes. Name of person Attach Bankruptey Petition Preparer's Notice,

Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, declare that | have read the summary and schedules filed with this declaration and
that they are true a -) :

x Us

   

 

 

 

 

x
“YELAINE A rel AN-ARIAS Signature of Debtor 2
Signature of Debtor
Date | WLZOIIA Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Soflware Copyright (¢) 1996-2019 Best Case, LLC - www bestcase. com Best Case Bankruptcy
 

 

   

      

Debtor 4 YELAINE A FRIMAN-ARIAS

First Name Middle Name Last Name

 

 

       
   

Debtor 2
(Spouse if, filing)

 

First Name Middle Name

 

Last Name

      
     

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

   
 

  

Case number
(if knawn)

 

 
 

(0 Check if this is an
amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before.
1. Whatis your current marital status?

(Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

H No

1 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

HB No
O Yes. Make sure you fill out Sehedule H: Your Codebtors (Official Farm 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jabs and all businesses, including part-time activities.
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
O No

’ Yes. Fill in the details. |

 

 

Debtor 1 Debtor 2
Sources of income Gross Income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until gg Wages, commissions, $0.00 oO Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
C1 Operating a business 1 Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (¢) 1996-2019 Best Case, LLC - www-_bestease.com Best Case Bankruptcy
 

  

 

 

 

 

—— Gase numbertitkiewny

 

Gross income
(before deductions and

Sources of income
Check all that apply.

—= —-Bebtor 4— — —— — aa as.

eo

 

 

 

 

Sahoo

Sources of income
Check all that apply.

SS

Gross income
(before deductions

 

exclusions) and exclusions)
For last calendar year: Bw icc $24,427.00 O issi
ages, commissions, . Wages, commissions,
{January 1 to December 31, 2018 ) Geaee tips Y bir tps
2 Operating a business C] Operating a business
For the calendar year before that: I Wages, commissions, $28,419.00 O Wages, commissions,

(January 1 to December 31, 2017 )

bonuses, tips

bonuses, tips

O Operating a business C1 Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that Income is taxable. Examples of other income are alimony; child support: Social Security, unemployment,
and other public benefit payments; pensions, rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do nat include income that you listed in line 4,

EB No
Ol Yes. Fill in the details.

Debtor 1
Sources of income
Describe below,

Debtor 2
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

Gross income from
each source

(before deductions and
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

O No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
individual primarily for a personal, family, or household purpose.”

During the 80 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?
QO No. Goto line 7,

O Yes List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case,

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

MH Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts,
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Bi No.
O Yes

Go to line 7.

List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor, Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case. ‘

Creditor's Name and Address

Official Form 107

Software Copyright (c) 1996-2019 Best Case, LLC - wwvw.besicase.com

Dates of payment

Total amount
paid

Amount you

still owe

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for ...

page 2

Best Case Bankrupley
 

 

— ——=

=== Debtor =YELAINE A-FRIMAN-ARIAS ——

 

Rea TORT.
a WMASG LILO

  

 

   
 

 

 

 

Within year before you filed for bankruptcy, did you: make-a payment on a debt you owed ‘anyone who was an insider? ——

insiders include your relatives; any general partners; relatives of any general partners; partnerships of which YOu are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.

H No

1) Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

Include payments on debts guaranteed or cosigned by an insider,

HM No

O Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid stillowe — Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9,

10.

11,

12.

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

H No
O Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case

Case number

Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Hl No. Goto line 11.
1 Yes. Fill in the information below,

Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

HB No
O Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

BB No
O Yes

List Certain Gifts and Contributions

13.

Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
H No
O Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Gapyright (c) 1996-2019 Best Case, LLC - www bastcase.com Besl Case Bankruptcy

 
 

     

 

 

aie a En ee a ee
—=——Debtor A —=YELAINE &-FRIMAN-ARIA

 

  

= S——= =

 

———14-— Within-2 years before you filed for bankruptey;did you give any gifts oi contributions with a total value of more than $600 to any ‘charity? ———
MH No
O Yes. Fill in the details for each gift or contribution,

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity's Name

Address (Number, Street, City, State and ZIP Coda)

List Certain Losses

 

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?

@ No

C) Yes. Fill in the details,

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how fe ines GccHEred Include the amount that insurance has paid. List pending '°5 lost

insurance claims on line 33 of Schedule A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptey, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No

Byes. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
LAW OFFICES OF MICHAEL J. ATTORNEY FEES 3/1/2019 $1,500.00
HARKER

2901 EL CAMINO AVE STE 200
Las Vegas, NV 89102

Yaixel Gonzalez Carriegos
(BOYFRIEND)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
H No
1 Yas. Fill in the details.
Person Who Was Paid

Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security Interest or mortgage on your property), Do not
include gifts and transfers that you have already listed on this statement.

BH No

1 Yas. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey

page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.besteage.com

Best Case Bankrupicy
 

 

 

   

   
 
 

PrzeFIS TOA, ae

Debtor = YELAINE A FRIMAN-ARIAS=————

 

 

19-Within40 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

H No
Ol Yes. Fill in the details,
Name of trust Description and value of the property transferred Date Transfer was

made

(GEA List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20, Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

HB No

Cl Yes. Fill In the details.

Name of Finanelal Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

BH No

Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, Gity, State and ZIP Goda) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

No

O Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?

Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

HM No

O Yes. Fillin the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Coda} (Number, Street, City, State and ZIP

Cada)

 

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bast Case Bankruptcy
 

 

 

 

 

 

 

AN-ARIAS —

 

24. “Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law? ——

H No

Ol Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, Stato and ZIP Gode) Address (Number, Strent, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

H No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Strect, Gily, State and ZIP Code) Address (Number, Streot, City, Stateand = know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M@ No

Cl Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, Street, City,
State and ZIP Cade)

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CA member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
CO An officer, director, or managing executive of a corporation
C1 An owner of at least 5% of the voting or equity securities of a corporation
Mi No. None of the above applies. Go to Part 12.

O Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Streat, City, State and ZIP Goda) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.
H No
1 Yes. Fill In the details below.

Name Date Issued
Address
(Number, Street, City, State and ZIP Gado)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - wew.bealeage.com Best Caso Bankruptcy
 

 

 

 

 

 

 

 

Sj n Below — = a aPrrrs Se ee ——

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or beth.

48 U.S.C. §§ 152, 1341, 1519, and 3571.

fs! YELAINE A FRIMAN-ARIAS __
YELAINE A FRIMAN-ARIAS Signature of Debtor 2
Signature of Debtor 1

 

Date October 28, 2019 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
B No

DF Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

B No

C1 Yes. Name of Person - Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (¢) 1996-2019 Bast Cage, LLC - www. besteasa.com Best Casa Bankruptcy
 

 

  

“[Debiort ~—YELAINE A FRIMAN-ARIAS

First Nama Middle Name Last Name

 

 

 

Debtor 2 ;
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number
(if knawn) O Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12115

If you are an individual filing under chapter 7, you must fill out this form if:

ll creditors have claims secured by your property, or

I you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Greditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's C1 Surrender the property. CO No
name: O) Retain the property and redeem it.
CJ Retain the property and enter into a 0 Yes
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:

securing debt:

 

 

Creditor's CO Surrender the property, ONo
name: 1 Retain the property and redeem it.

CO Retain the property and enter into a Cl Yes
Description of Reaffirmation Agreement.
property 0 Retain the property and [explain]:

securing debt'

 

 

Creditors C Surrender the property. ONo
name: 0 Retain the property and radeem it.

CF Retain the property and enter into a LJ Yes
Description of Reaffirmation Agreement.
property C1 Retain the property and [explain]:

securing debt:

 

 

Creditor's DO Surrender the property. C1 No

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptey

 
 

 

 

 

 

name:

Description of

property
securing debt:

 

 

 

—— Debtor-1—YELAINE-A-FRIMAN-ARIAS— —————. —__________ number. it known) =

 

O Retain the property and redeem it. DO Yes

CL] Retain the property and enter into a
Reaffirmation Agreement.
C Retain the property and [explain]:

 

List Your Unexpired Personal Property Leases

For any 7 UpeeSIed personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill,
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessors name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

[GEREREY Sign Below

CO No
O Yes
O No
O Yes
O No
O Yes
O No
O Yes
O No
O Yes
No
D1 Yes
1 No

CI Yes

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X = /s/ YELAINE A FRIMAN-ARIAS
YELAINE A FRIMAN-ARIAS
Signature of Debtor 1

Date October 28, 2019

Official Form 108

X

 

“Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (¢) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
 

 

 

 

 

 

Check one box only as directed in this form and in Farm
— Peon cteuien et smiag Ts
Debtor 4 YELAINE A FRIMAN-ARIAS Be

  

 
  

 

Debtor 2
(Spouse, if filing)

 

lj. There is no presumption of abuse

C1 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculation (Official Form 122A-2),

United States Bankruptcy Court for the: District of Nevada

 

Case number
(if known)

 

C 3. The Means Test does not apply now because of
qualified military service but it could apply later.

DO] Check if this is an amended filing

 

 

 

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 10/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies, On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A4-1Supp) with this form.

Part 1: Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
I Not married. Fill out Column A, lines 2-11.
0 Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
0 Married and your spouse is NOT filing with you. You and your spouse are:
CO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11,

CZ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. Far example, if bath
spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all 0.00 §

payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 §

4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0.00 ¢§

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before all deductions) 3 0.00
Ordinary and necessary operating expenses *$ (0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> § 0.00 & _
6, Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $0.00
Ordinary and necessary operating expenses - 0.00
Net monthly income from rental or other real property  $ 0.00 Copy here -> $ 0.00 §
7, Interest, dividends, and royalties $ 0.00 §
Official Farm 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www, bestcase.com Best Case Bankruptcy
 

 

 

 

 

 

  

wa }

  

Case number (if kno

 

—— : ——— EEE ES Columir-A————-Golunn-B
Debtor 4 Debtor 2 or
non-filing spouse

 

8, Unemployment compensation $ 0.00 §

Do net enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

PRO cca syne eisai anc acee en 0.00

Foryourspouse 5

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If necessary, list other
sources on a separate page and put the total below.

- FOOD STAMPS

$ 0.00 §

600.00 &
0.00
0.00

Total amounts from separate pages, if any. +

6 oF

 

11. Calculate your total current monthly income. Add lines 2 through 10 for

each column. Then add the total for Colurnn A to the total for Column B. 5 600.00 |ts

 

 

 

 

 

 

Total current monthly
income

Determine Whether the Means Test Applies to You

12. Calculate your current monthly Income for the year. Follow these steps: _
12a. Copy your total current monthly income from line414 Geo py Nine 11 HereR> $ 600.00

 

Multiply by 12 (the number of months in a year) x 12

12b. The result is your annual income for this part of the form 12b. | 5 7,200.00

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. l NV
Fillin the number of people in your household, 3

Fill in the median family income for your state andsizeofhousehold. 13. |g 69,239.00
To find a list of applicable median income amounts, go online using the link specified in the separate instructions 7 :
for this form. This list may also be available at the bankruptey clerk's office.

14. How do the lines compare?

14a. [Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. [1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2,
Go to Part 3 and fill out Form 1224-2,

Sign Below

By signing here, | declare under penalty of perjury that the Information on this statement and in any attachments is true and correct.

X /si YELAINE A FRIMAN-ARIAS
YELAINE A FRIMAN-ARIAS
Signature of Debtor 1

Date October 28, 2019

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Bost Case Bankrupicy

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

peter? _YELAINE A FRIMAN-ARIAS

 

 

 

MMT DDT YY YY

 

 

—— lf you checked line-14a-do NOT fill outorfile-Form-4 224-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income
Soltware Copyright (c) 1996-2019 Bast Case, LLC - wew.bestease.com

page 3
Bast Case Bankruptcy

 
 

 

 

 

 
   

ee =e —— EE
United States Bankrapicy Cut SS ees

__ District c of | Nevada - a

 

 

 

hig re _YELAINE / AF FRIMAN-ARIAS : _ ” Gage No.
Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

I, Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that | am the attorney for the above named debtor{s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptey case is as follows:

For legal services, [have agreedto accept B10.
Prior to the filing of this statement havereceived $ 1,500.00
Balance ue i eceeensnsenuanennimaninnnaiviniietwt 8 0,007

2. The source of the compensation paid to me was:

O Debtor HB Other (specify): BOYFRIEND - Yaixel Gonzalez Carriegos

3. The source of compensation to be paid to me is:

H Debtor O Other (specify):
4, Ml [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

CL] | have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, | have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptey;

b, Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or

any other adversary proceeding.

 

 

CERTIFICATION
| certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

 

October 28, 2019 /s/ MICHAEL J. HARKER
Date MICHAEL J. HARKER 5353

Signature ef Attarney

LAW OFFICES OF MICHAEL J. HARKER
2901 EL CAMINO AVE STE# 200

Las Vegas, NV 89102

702-248-3000 Fax: 702-425-7290
NOTICES@HARKERLAWFIRM.COM
Name of law firm

 

 

 

Software Copyright (c) 1996-2019 Best Cage, LLC - ww.bestease.com Best Case Bankruptcy
 

 

 

 

 

 

 

United States Bankruptcy Court
District of Nevada

Inre _YELAINE A FRIMAN-ARIAS ee Case No.
Debtor(s) Chapter 7

 

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: October 28, 2019 isi YELAINE A FRIMAN-ARIAS
YELAINE A FRIMAN-ARIAS
Signature of Debtor

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
 

 

 

 

 

 

————==“VELAINE A FRIMANCARIAS

2019 ANTELOPE WAY
Las Vegas, NV 89145

MICHAEL J. HARKER

LAW OFFICES OF MICHAEL J. HARKER
2901 EL CAMINO AVE STE# 200

Las Vegas, NV 89102

ACIMA CREDIT FKA
9815 S. MONROSE ST FL4
Sandy, UT 84070

AD ASTRA RECOVERY SERVICING
7330 W. 33RD ST N #118
Wichita, KS 67205

ALLTRAN FINANCIAL
PO BOX 4044
Concord, CA 94524

AMEX
PO BOX 297871
Fort Lauderdale, FL 33329

AT&T MOBILITY
PO BOX 57547
Jacksonville, FL 32241

BANK OF AMERCA
PO BOX 982238
El Paso, TX 79998

CAPITAL MANAGEMENT SERVICE, LP
698 1/2 SOUTH OGDEN STREET
Buffalo, NY 14206

CAPITAL ONE BANK USA
15000 CAPITAL ONE DR.,
RICHMOND, VA 23238

CARENOW
PO BOX 908
Brentwood, TN 37024

CASH 1
3209 W. SAHARA AVE STE 114
Las Vegas, NV 89117

CASH OASIS
5628 W. CHARLESTON BLVD
Las Vegas, NV 89146
 

 

 

 

 

PO BOX 6497
Sioux Falls, SD 57117

CHECK SETy
6820 W. CHARLESTON
Las Vegas, NV 89117

CKS PRIME INVESTMENTS
505 INDEPENDENCE PRWY ST
Chesapeake, VA 23320

CLARK COUNTY ASSESSOR
C/O BANKRUPTCY CLERK

500 S. GRAND CENTRAL PKWY
BOX 551401

Las Vegas, NV 89155

CLARK COUNTY RECORDER
500 S. GRAND CENTRAL PKWY
Las Vegas, NV 89155

CLIENT SERVICES
3451 HARRY 5. TRUMAN BLVD
Saint Charles, MO 63301

CONNS CREDIT CORP
3295 COLLEGE ST
Beaumont, TX 77701

CREDENCE RESOURCE MANGAEMENT
PO BOX 2300
Southgate, MI 48195

CREDIT ONE BANK
PO BOX 98875
Las Vegas, NV 89193

CURACAO
1605 W. OLYMPIC BLVD STE 600
Los Angeles, CA 90015

CUSTOMER FURNITURE RENTAL
285 S. MARTIN LUTHER KING BLVD
Las Vegas, NV 89106

DEPT OF EMPLOYMENT TRANING & REHAB
500 EAST THIRD ST
Carson City, NV 89713

DISCOVER BANK
502 E. MARKET ST
Greenwood, DE 19950

 
 

 

 

 

Furniture Fashions at The Boulevard
3500 S. MARYLAND PARKWAY SUITE 171
Las Vegas, NV 89169

GC SERVICES
6330 GULFTON ST
Houston, TX 77081

HENDERSON HOSPITAL
PO BOX 31001-0827
Pasadena, CA 91110

INTERNAL REVENUE SERVICES
PO BOX 7346
Philadelphia, PA 19101

LENDING CLUB CORPORATION
71 STEVENSON ST., SUITE 300
San Francisco, CA 94105-8000

LIPPMAN RECUPERO, PLLC
1325 N. WILMONT RD 3RD FLOOR
Tucson, AZ 85712

MEDICREDT, INC.
PO BOX 1629
Maryland Heights, MO 63043

MINUTE LOAN CENTER
1955 E. TROPICANA AVE SUITE J&K
Las Vegas, NV 89119

MY KIDS DOCTOR INC

3039 W. HORIZON RIDGE PKWY
SUITE 110

Henderson, NV 89052

NATIONWIDE CREDIT, INC.
PO BOX 14581
Des Moines, IA 50306

NEVADA DEPT OF TAXATION
555 E. WASHINGTON AVE #1300
Las Vegas, NV 89121

PROGRESSIVE LEASING
256 DATA DR
Draper, UT 84020

RAPID CASH
PO BOX 780408
Wichita, KS 67278

 
 

 

 

 

 

 

 

~ RAUSCH, STURM, ISRAEL, ENERSON & HORNIK, =

8691 WEST SAHARA AVE SUITE 210
Las Vegas, NV 89117

SNAP FINANCE
PO BOX 26561
salt Lake City, UT 84126

SOCTAL SECURITY ADMINISTRATION
160 SPEAR STREET, SUITE 800
San Francisco, CA 94105

SUNRISE CREDIT SERVICE
PO BOX 9100
Farmingdale, NY 11735

SUNTRUST
600 W. BROADWAY STE 2000
San Diego, CA 92101

SYNCB/GAP
PO BOX 965005
Orlando, FL 32896

SYNCB/ PAY PALSMARCONN
PO BOX 965005
Orlando, FL 32896

VITAL RECOVERY SERICES LLC
PO BOX 923747
PEACHTREE CORS, GA 30010

WAKEFILED & ACCOCIATES
PO BOX 58

830 E. PLATTE AVE UNIT A
Fort Morgan, CO 80701

WALKER
301 8S. MARTIN L. KING BLVD
Las Vegas, NV 89106

WESTSTAR.LOAN SERVICING.
PO BOX 94138
Las Vegas, NV 89193

¥YIYI TRAVEL
1800 S. EASTERN AVE
Las Vegas, NV 89104
